Name: 2011/818/EU: Council Decision of 8Ã November 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area
 Type: Decision
 Subject Matter: trade;  tariff policy;  international affairs;  Europe;  European construction
 Date Published: 2011-12-09

 9.12.2011 EN Official Journal of the European Union L 327/1 COUNCIL DECISION of 8 November 2011 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (2011/818/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Article 19 of the Agreement on the European Economic Area foresees that the contracting parties undertake to continue their efforts with a view to achieving progressive liberalisation of agricultural trade between them. (2) In accordance with Council Decision 2010/676/EU of 8 November 2010 (1) the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (the Agreement) was signed on 15 April 2011, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to proceed, on behalf of the Union, with the deposit of the instrument of approval provided in the Agreement, in order to express the consent of the Union to be bound by the Agreement (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 292, 10.11.2010, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.